222


        OFFICE    OFTHEAmORNEY          iiENERAl.OF~
                                AUSTIN




~ord&3      AlwIn P. r%Pe
c0urity kttorney


Dear sir;                    oplnlon NO. o-3845
                             Ret Does Arttiole ~OZQ of the Peril
                                   Code, by its Irtn@&ga, cwer



            The foll0vdn& question is taken from your letter             of
July SO, 19&L, Ixppn whi0h you requerrt t&e opinion Oi this
$rpaftm.ent t
             WMS 8uah Pens1 Co40 Art.       8020,   by its   leng-
     uage, owc)r anything mom then Negligent           Bomicidb
     aa dafinsd   by P. C* Artr.USO-lQB0-1~39-liZ4O;   or
     i6 it   broad t~~Ou&ito 00t.r P. C. Art. ll49, br
     In& aoaault with e motor vehbls;    Ati. lZ4l I-. C .a
     and th. 8tutUtbE On 8lUI’hr)”



            *'Any pezsoti who drives or operates an auto-
     nobile or any other motor.rehiols            upon eny pub-      .
     1113road or f*g?mp        in thLE    .$tato, or upon any
     etroet or alley witMa the ~llmits oi an Lncor-
     poratsd    aitp     to*n or tflllage,    while suoh per-
     aon la intoxioatea       or under the inmlenee       of
     irtoxioating      lipuQr, shall be gul&tiy of a r&m-
     demeanor,     end w>on   tmnriation     shell be ~punlshe4
     bp oonfineamnt       in the County Iuil      for not less
     than tan (10) daya nor mwo than two (a), yoar8
     or by e fine nf no$ less than F’iftr Doller6
     ($50) nor nore t&n        Fire
     i$ by bath      such fine and
                                                                                    ., *,.
                                                                              223


Bonomble Alwln F. ~epe, Page Z


             Artiole 8020, Vernnon*a Annotated Peral C&e, beine
8 new sedtion added by Seatlon 3 of Houee nil1 73, 47th
tngielature,     roads as follwnl
                whny per305 who &irbs   or opercrtar en
         automobile or any other motor VehlOle upon any.
         pub110 rend or hlgbwey in this State, or upon
         uny street or alley or any other plaoe wltbln
         the llmlte OX en Incorporated    aity, tarn, or?
         village,   while ruoh pttrson Is intoxioatsd     or
         under the iniluenoe of intoxloating      liquor,
         ant3 while ao arlvlne and operating suoh auto-
         zobfle or other motor oehlole sbell through
         accident or mistake do another aat wblah if
         voluntiwlly   dons would be a felony,   &&bell
         remit-e the puniahment~aftixod    to the felony
         a0twlp        OOdttba.w

            As to the Sects submitted fn your re uert we do
.not underteke to paw upon tbe arlmlnel liabll 2tp 04 the
 persoa charged t&moon, nar a0 we oonstrub your letter     ae
 rsquostf~ng us to do 80. tire point ost, however, t&at under
 the iaats submitted ir yuur letter,   we 860 no quei3tlon in-
 rololng Article  80&b of the Code oonteined ln pour request,
 therefore  it la unaeaoss6aay for u8 to oonc&lderthie statute.
                  Article   42, Vomon'r   haotatqd       paal   c&e,   pro-
tide81

               *One intenai~   to atdmlt a felony and who
         in the ciat of preparing ior or ereoutinet the
         sax16 shell through mist&e or Pa&lent do an-’
         otbm act wblah, ii voluntarily    do@e,~ would be
         e felohy,   shell rsoelos the punlsbment affixed
         to the felony aatually aamxltted,*
          Article   45 of the Code 2rovldea that the Intention
to connit an oiieatle in presumed whenever tbe umans t&&e&   I.6
such as would ordimrlly    result in-the oomudsalon of the
?orSldden act.
                  Article   1149,. Ver’n0nt4 knnotated     Penal CaUe, proe
vldcsr
               *If ang driver or operator of e motor
         vehicle   IJSmotorayale shall wlUully OF ~.itfi
      ae~linsnce,    aa is doriwd     in the Penel code
      of ti& 3?ate inthe       title   aad ohzqtsr on
      ne;ll!:ent   hm.5cSdo, c01lid6 with or cause in-
      jury loge than death to any other parson he
      &Al      ;!eixld guilty of qz;RrevatoQ csaault,
     end, up+n cmvictian,        shall be ~uni5h4d   by
      finc not less than     Twenty-flvs    ($Za.OO) Dol-
     lam, nor zore thn Ofi0 TImwand (&OCO.OO)
     Dollera,     or by Inprl6onmnt     in jail not leer
     theI: one xoizthnor'more thea t!?o ye.crs,or
     by toth cluohfine and lqrloonmont~ unlssa
     suoh lnjudea result ln Cqsth, lo which atsnt
     tio:driver     or operator of soy sotor rchLale
     or motoroy8lo &all be dealt with under the
     gamml       law of hmloie,"
            ThC +3Wf!d    1eW Of hWI$eide IQJ?Ourtd    iI&a&BpSOM.
     - lb inulurive    ktiales     1801 et se&, or tha Penal Code,
:tlale*l8Ol    deS&      “hcml.elde* I; the dastruetion~oi    the
llfa of one human beisg br the 6at nfsenoy ~soeuxei~ent, or
aulpable omlaeion of another.        f&ale    l&Ookprovld&~ tkt
the destruatlon   of life mast be ocm~1ot.e      by such Cot, *to;,.
but although the lnfury ?vhlah oaumd death tight aot ardor
other oirawstaaeas     here proved tat&       jet lr such iajurg~bs
the aeuse at c?eath,without its lp aring tImt.then           hem’.
been any groor negleat or ma&test p”      y improper treatment of
the permn in~nred, lt la homioibo.
          Article   1241 of   5aia   code   ~rovldrat
           wRm one fn the ~xeautlon of or in et-
     taoptlng to exeaute an aot mada a felony by
     law shall kill an&her    though without an ap-
     pare& intention  to L&l, the imaw~     does
     uot corn4wlthin ths detinltion  of ne$Ji@mt
     hootiolde . ”
          Article   lZ&6 of ssfd     Cods provideoz
           3fhoever ahall volunt~ily     kill any per-
     eon within this 3tsto shcll.?:e    F;ull.ty of EUXC-
     der.   mmier shell.be   dlstlngulrshed from avery
     other splclna nf hc?llciikJ bg tao cboeuae 4-s
     clrc-mstsncar  whic;h reduce tho ofiease to
     na~ll~mt %mlcfde or which 850~6 clr juatlfy
     the killing.*’
                                                                             225




             ID tki8 DBBO Of %Op?h~n    V. sttite,  146 S. w.   (!?a) 376,
&pe:lant     was ccririQted OP murder, ft balng alleged that
goymhan. w!!ile drirfnt; and operatin:.; 5 5otQr vshfole upon a
publio street within the city of Sen Antonio, Texea, ena
ahlle so opsratin~ and driviru; wea undsr the fnfluenee of
i5t0xlcetirig   ll:luor,  and did then and there, thrc,u;h eooldeat
ad mistake, kill deoeased by etWcl.ri          the autozoblle   of de-
oe~~~d, thereby. ;~Jarring brulelng tend breciklng the body OS
deocalled.    The oourt ln&ucted     the Jury with referenae      to
Article   42, nupra, w%ioh lnetruotion      wzs obJeoted to on the
ground. that k-tiole     48 had no applloatlon    to the ease but
t&et A,zt.iole 1241 was apgliceblo.      The court held tbet Jlrtl-
0x8 &Ml, r.+erred to, wm not ‘appllccble tc the oese cad
t&at such article      merely t&se an offeme       ee thelneeohp-
ed,   out   of   the   not   aerining   megllgant   hadcide.
served that thie o inion wea reuderrd before the aneatlmen~
to Article 808 paisPng the offeneo of drlvlzg end operetln(J
a .tPotoP vehicle on a publlo OLghuay or street, while untler
the lnfluenae of iatoxlaatlng   liquor, a mladamoanor in the
flraf lmt~noe.     ht the time of the opinion the of?ense oi
eo driving a notor vehlole wa6.a felony.
           Suds0 Ikittlniore, apeekia~ for the aourt on motion
for rehem@,     in the oaee of Burton vq State, I.%3 Tqx. Cr. R.
363, 55 s. Yi. (ml) 813, 615, web the following languagr$
              -“In other vords, the mere feot that a
       ~1(1~16 under the lnflue~e    of lntoxioetl~
       liquor while operatin+: a oar OS a hl@my,
       this :+in(; in rend of itself  the egmlssion
       df a felony,    should oat in ree$on and oomon
       8sn.m make him Guilty of mrirder, If ,he be
       opcr+tin$ the oar oorreotly,    and aa a raen
       shoiild who wcx not under,the influence      of
      ,lntoxlca$ing    liquor.*
             In SuZrge httlmore*r      opinion la the forsgoiog ease,
he aleerly aate forth the proper lntsrpretatlon            to be @aed
on .&rtlcle 42 of the Peoal Codm, pertlau$erly           the phrase wone
lntendine to ccmnlt. P fe?ony end who . . : ahall through
aoaldat     and nristakeW do another sot.        Thus in caeee ahare-
irig haraicrlde, invclvin~ driving an autwobiie          while undhr.
th6 infl;lctic~  of intoXiOat~,liQAOr,          where the oOn\mi6riOn
of an’offsmu9 1s ohargea uasr          Artlole   42, the Court of Crinf-
lnar Appeals aonsistently       required      in addition to proof
t&t tte acaused was under the lnfLnos              of intoxloatlng
liquor,   proof %hat the oolllston       and death of the deeeased
I_
                                                                            226   u.


     ~onorobls   hlwln il. Pape, Page 5


      m# brouf,hC @tout or nttri3utablo     to the r?an.?ar in which the
      aooused hendlod this oar.      Modoynahan0. 3tate, 144 ~-. Vi. (Ed)
      5741 Koman v. Ptxte, 121 *x.       Cr. I;. 433, 22 5. W. (2d
      1051; Jonoe v. State, 127 Tax. Cr. R. 227, 75 S. I?. (2a 1
      683; Collir~s v. State, 1% Tex. Cr. R. Z@b, Q4 9. W, (Ed)
      443.   T:u&, the court seld 1s Colllnr v. State, clupra, are
      $.seues of faot to be doteMne4      by the jury under appropriate
      inatructir;ns  fro3 tha uourt.   bn a>prwed charge on this
     .question le found in the rdoynahan daes ebovs oited.
                In Cookrel.1  V. State, ,135 Tax. Cr. l?. 218 ll7 8. W. (2d)
     llG5, the t.?efrn?cr.t was convioted of murder with m&o.,       a&
     on a>ppeol the oaea wa6 affirmed.       The oourt ic the indiotmsnt
     upco whloh ths Jury found ita oslrdiot ohargsd simply, that
     defendant WnlawfUlly,     voluntarily    and with malioe abbrr-
     thought" killed Ueceadsd by striking with an autorobile.         Tha
     rreoond count of the lndlotment,      oubmitted to the jury mlong
     with the flr&t oount, oharged thet ln.the sxsoution at an
     unlawful and fo$onioua aot through &ooldsnt and~ml.et&&
     appellant drove an automobks against the deoeased ahil&n.
                  quotliqq Artloles   1149 hn4 1201, aupra, the ooart
     in the Cookrell case said that.6 persoti driving an automobile
     uho lnjixres a-other by the wllltul      and negligent uaa of enah
     atitozobils,   thereby ccuaing the death of such pereon, does
     not deoeaearlly     oome within the provieiona    of the law do-
     nounol~ negliesnt      hmsiolde.    In the oaee the court followed
     &at. P. Trott; 190 W. 01 674, 180 9. E. 627, 42 A. I.. R.
     lll4;enU     quotsd.th6wofm the followings
                qurder ln the ssoond degree or order        at
          oomon law, 1s the unlawf~1~kllllng of a human
          being wit& a~alioe aforethought.      Xalios doea
          not neoeeearily    meen an aotual intent to take
        - human life.     It map be inferential   or implied,
          lnatsad of po@itlvs,    .as,when an aot whioh 3.e
          ?ortn danger to another la done eo'reoklerely
          or wantonly ae to manliest depravity of mind
          and dleregrd     of human life."
               It appeara by the provisiona    of Article    8020 of
     the Penal Code, that the Lsgllilature   hse'a?:rely  combined in
     8 special law ralatiw   to driving while intoxioat&d,-~ or while
     under the fntluenoe of intoriosting   liquor,    eesential  tea-
     tures of &%iole 42 making it hn offerBe whr;ro one so o erat-
     fng the autornoblla oommits a felony,   with::ut the nsoaas Pty
     of such pereon intending to aommit or being in the Rot of
Bomrable Alrin     E. Pep,   Page 6


preparia    for or exeoutln;, n felow’at      the tlrce another slot,
whioh bein;- voluntarily    dme, Is oommltted.       Sy the provl-
sfons of Xrticle 802, as amended, the ofienee of driving
,@hile intoxlosted   or under the Inrluanoe or intoxioatlng
liquor hca been reduosd in grade rrom a felony to a mlede-
meanor~ In >roseoutlons       und-r the provisiona    of Article
8020, thqrerore,    the iore.zoing oaeea inrolvlliathe oftensee
formerly oharged and proesouted under Article         42, otipli-
Bent to Article    eO2 as it fomerly      existed,   are of Iimenee
value in their oon&mtion         OS the law here to be oonsider-
ed, for the greater part unchanged as we view It, in orfeneee
oharged under Artiole    BOEc, eupra.
             & ohargiag an OfietWe of neglfgeat  homlolde under
Artiole 8020, whPhioh  ortense contains no element of intent,
Article 1241 would no:longer be appltoable    80 aa to reaove
the ofrenee from that grade defining negligent hixuloide.
Thea article    is only applioable where one I8 in the exeou-
tion ot or attemding     to exooute an aot made a felonmah
re(lult#.~in klllimz another person.
           It. 18 our view that by the lenge~e. 01 Artlole
8020, supra, the Le&iel~:tuxe has lnpoaed orb&ml Ueblllty
to the act of driving.whlle    lntoxloate4   or under the in-
fluenoe of intoxicating   liquor.    By Artlole 802, ,thls of-
ienne In itself   is malum ~rohlbltum and under Artlolslr
ll4p and 1201, dem~ent upon the oirgmetano~er under @hioh
the aooldent oausing the death oooure, euoh aot ohcrged
under Art5.ole802e m&y be melm in ee from ithloh the in-
tention to oommlt the otrenee ae express&d b hrtlole         43
or the Penal Coda, 1s prsaumed. 5 Am. Jur. 1 792, pm 928
29; Cockrell v. State, 135 Tex. Cr. R. r:   “18, 117 s. Ilk. r2df
1105.   In the Cookrell case, Judge Orcve6 speakin+? for
the court, cites wSth approval the following      languige from
Goo4.m~ v. Comonwaolth,     1SS Ba, 943, I51 6. K. 158s
           Vhen men, while drunk or eober, drive
     autosobi’ies  alon  hi&ways, and through oroud-
     ed streets reoiclssaly,     the killi~   of human    .
     beings is R riatural an4 grob~:ble result to
     be axtiolpated.    m,en homicide follows ae a
     ocnsecuence of such cotzduot, a o~lrlnal      in-
     tent is Imputed to the offender,       aa4 he may
     be gunlshed for his crlae. The precise gra4e
     or ouch u h%fcide,      l*;hather murder or man-
     slau&ter,    depends upon the Teote of the Dar-
     tloulcr   case."
                                                                   228


Eonarable A1d.n 8. Pape, ~agr 0


            It 18 th*reCoro the o&Ion      or thin drpartnmnt
that tha ptivirlone    0r Arttole 00110, Veraon* Annotate6
penal Code, oonrbrued with Article8 1149 and 1801, aupre,
and 1236 Oi aaid Code, the latter    artiole   6sflaing %urder*,
is sutfloientl~   broed to eu.pport an indiOtiiw$t obergiag
murder, with or wlebmt nulloe.      Artlole   1841 or iald Code
1s no longer applloable to take the fgron6e dharged out
of the definition of negilcjeathoaioide, because of the
asonauant   to Article 8088 *rtllols1%4l relating to the
exeoution ornttmp$ed exeoutloa of a rai0n;e; e violation
or Articlo 802 be&q3 a 8p40iri0 ml8demeanor0rra5~.
          Artlole BOlio is a new artlole  and ie lpparenbly
Intended to arakea mm rule applloable to the apqolrlo ormoose
deilnod by &rtiola 808, W.&oh i6 a ai64waernor offanaa.
The obvious purpose ln enaotln& 8080 ie tq a ply the rule
announosd in Artlale 48, whloh appllea to frP onlerrgeneral-
lp, to the one spdalriotirdsnqstor    .0rrub8~,Wunk drlriagS,
Artlols 808.   If then offenre deneunwd by Ar%te&s 808 ha&
rmalaed a reloay, them would hare boea no e6oa8lon ror
tbo eaaotmoat or wtlele SM!o, bseauae Artiole    48auld be
lpplioable.
            xt th4mr0rO   r0ii0w that the ~OO~S~OM    0r.tha
Court or Orinlnal Appeal@ oonattilng Artlole 48 am applied
to -bm~ 6ri+ia& rhila said orme          wr48a r6104,   would        ,.'.
apply dth'e~ml      forae.nor to ~tilclo 8OE;o;that the offeluer
sustain04 ia'the opemtlon, 0r ttm rom4r would apply ,001to
the lsttar;   utd that your qm3tlon must, bo spasfrloally
y~w~~~~ th*,tArtlele 0080 ~6008 cover more than aa@geC
          .
                                           Yours very truly